United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3493
                                   ___________

United States of America,               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Marlon J. Bradford,                     *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: March 16, 2006
                                Filed: May 11, 2006
                                 ___________

Before WOLLMAN and RILEY, Circuit Judges, and ROSENBAUM,1 District Judge.
                            ___________

WOLLMAN, Circuit Judge.

     The government appeals the sentence of thirty-six months’ imprisonment
imposed by the district court on Marlon J. Bradford, arguing that it is unreasonable.
We vacate the sentence and remand to the district court for resentencing.




      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, sitting by designation.
                                          I.

       Bradford was arrested on March 21, 2003, on an outstanding warrant. In
Bradford’s car, the officers found a .380 caliber pistol under the driver’s seat and
seventeen plastic bags containing nearly four kilograms of marijuana in the trunk. A
federal grand jury indicted Bradford on three counts: being a felon in possession of
a firearm in violation of 18 U.S.C. § 922(g)(1) (Count One); possession with intent
to distribute marijuana in violation of 21 U.S.C. § 841(a)(1) (Count Two); and
possession of a firearm in furtherance of a drug trafficking crime, in violation of 18
U.S.C. § 924(c) (Count 3). Pursuant to a plea agreement with the government,
Bradford pleaded guilty to Counts One and Two, and the government dismissed the
charges in Count Three.

       Bradford has a number of prior criminal convictions, all in the Missouri state
courts. On February 4, 1991, he was arrested for beating a man with a baseball bat.
He was convicted of assault in the second degree and received a sentence of three
years’ probation. On July 11, 1992, he was arrested for disturbing the peace and
trespassing on private property. He was convicted of both charges and received a fine
and two years of unsupervised probation. On January 25, 1993, he was arrested for
allegedly choking his mother, hitting her in the back of the head with a large vase,
throwing her down the stairs, kicking her in the chest, head, and stomach, and striking
her in the head, shoulders, and arms with a phone. He was convicted of assault in the
second degree and received a four year suspended prison sentence and five years’
probation.

      On July 21, 1993, Bradford fired a weapon at a police officer. He was
convicted of assault in the first degree and four counts of unlawful use of a weapon.
He received a suspended five-year prison sentence and five years of probation. In
August 1993, Bradford was arrested for hitting a woman’s head against a wall. He
was convicted of assault in the third degree and received a suspended 30-day jail

                                         -2-
sentence. Finally, on September 1, 1996, Bradford was involved in a disturbance at
a theater. Following a struggle with police officers, he eventually was subdued
through the use of pepper spray. He received a fine, a suspended 90-day jail sentence,
and twenty-four months’ unsupervised probation.

       Based on this criminal history, Bradford was classified a career offender, and
the district court found that his criminal history category was VI. The district court
found Bradford’s total offense level to be twenty-five, resulting in a guideline range
of 110 to 137 months’ imprisonment. Neither party challenges this calculation on
appeal.

      At the sentencing hearing, the district court told Bradford that it was going to
deviate from the guideline range:

      [T]his is your last chance, because I’m going to give you some
      consideration. The Court is going to depart from the guidelines. I’m
      looking at your relative youth when all these other offenses occurred and
      the age of them. Even though the last one . . . was nine years ago, and
      that was disorderly conduct. All your previous offenses have never
      involved drugs, they involved you misbehaving in some fashion or
      another. But I think the age and your relative youth as to these items, I
      think your criminal history is overstated in that regard. So the Court is
      going to depart.

Sent. Tr. at 10-11. The district court proceeded to sentence Bradford to thirty-six
months’ imprisonment. No other justification was given for the decision to vary from
the guideline range or the extent of the variance.

                                         II.

     When there is no dispute about the applicable guideline range, the issue we
examine on appeal is whether the sentence imposed is “reasonable” in light of the

                                         -3-
factors articulated in 18 U.S.C. § 3553(a). United States v. Haack, 403 F.3d 997, 1003
(8th Cir. 2005). We review the district court’s decision for abuse of discretion.
United States v. Dalton, 404 F.3d 1029, 1032 (8th Cir. 2005). A discretionary
sentencing ruling may be unreasonable if a sentencing court fails to consider a
relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or commits a clear error of judgment by arriving
at a sentence outside the limited range of choice dictated by the facts of the case.
Haack, 403 F.3d at 1004.

       The guideline range, though advisory, is presumed to be reasonable. United
States v. Lincoln, 413 F.3d 716, 717 (8th Cir. 2005). Sentences deviating from the
guideline range can be reasonable so long as the judge offers appropriate justification
under the factors specified in Section 3553(a). United States v. Claiborne, 439 F.3d
479, 481 (8th Cir. 2006). The further the district court varies from the presumptively
reasonable guideline range, the more compelling the justification based on those
factors must be. United States v. McMannus, 436 F.3d 871, 874 (8th Cir. 2006). An
extraordinary reduction must be supported by extraordinary circumstances. Dalton,
404 F.3d at 1029.

      The thirty-six month sentence imposed in this case represents a sixty-seven
percent downward variance from the bottom of the applicable advisory guideline
range. While we do not require a rote recitation of each § 3553(a) factor, the court
should explain both the decision to vary and the extent of the variance. United States
v. Gatewood, 438 F.3d 894, 896 (8th Cir. 2006). The district court’s discussion of
Bradford’s criminal history is certainly relevant to “the history and characteristics of
the defendant.” 18 U.S.C. § 3553(a)(1). No other factors, however, were discussed
by the district court to justify this sentence.

      The district court’s observation that Bradford’s criminal history score
overstated his actual criminal history does not support this extraordinary variance. It

                                          -4-
is true that Bradford’s most recent felony conviction occurred nearly ten years before
the arrest in this case. That fact, however, even combined with some evidence of good
behavior by Bradford in the interim, does not entirely eliminate Bradford’s criminal
history. But even if Bradford had no criminal history and were placed in a criminal
history category of I, his total offense level of twenty-five would leave him with an
applicable guideline range of fifty-seven to seventy-one months. The thirty-six month
sentence imposed would still be a thirty-six percent variance from the bottom of the
guideline range.

       Although the sentencing guidelines are no longer mandatory, they must be
considered by the district court in fashioning an appropriate sentence. We are still
operating “within the framework of an advisory guideline scheme designed to reduce
unwarranted sentencing disparities among similar defendants.” United States v.
Saenz, 428 F.3d 1159, 1162 (8th Cir. 2006). It is not reasonable to expect that other
similarly situated defendants are receiving similar extraordinary reductions. Cf.
Gatewood, 438 F.3d at 897 (holding sentence unreasonable when it fails to avoid
unwarranted sentencing disparity among defendants with similar criminal histories
who commit similar crimes); United States v. Lazenby, 439 F.3d 928, 933 (8th Cir.
2006) (“[T]he . . . sentence is unreasonable because it results in unwarranted
sentencing disparity among defendants with similar records who have been found
guilty of similar conduct.”).

       The district court did not indicate that it considered any factors other than the
defendant’s criminal history. In light of the other § 3553(a) factors, such as the nature
and circumstances of the offense, the need of the sentence to reflect the seriousness
of the offense and to provide just punishment, the applicable guideline range, and the
need to avoid unwarranted sentencing disparities, we find nothing in the record that
would justify a thirty-six month sentence in this case.

      The sentence is vacated, and the case is remanded to the district court for
resentencing in accordance with this opinion.
                      ______________________________
                                          -5-